DETAILE ACTION
This Final Office action is in response to Applicant’s Amendment filed on 01/20/2021.  Claims 1-17 are pending, with claim 17 withdrawn from consideration (see below).  The earliest effective filing date of the present application is 03/02/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 17 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 17 is directed to a system including features that were not recited previously thereby rendering claim 17 independent and distinct from claims 1-16, such as the limitations of: 

    PNG
    media_image1.png
    439
    833
    media_image1.png
    Greyscale


Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 17 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the dashboard is operated in a remote mode” in line 30; and “the instrument cluster device is wirelessly communicable with the portable device” in line 31.  There is insufficient antecedent basis for these limitations in the claim.  To be clear, Applicant has not recited “a dashboard is operated in a remote mode” prior to this, and/or “an instrument cluster device [that] is wirelessly communicable with the portable device”.  Accordingly, the scope of the claim is rendered unascertainable by the examiner, and is thereby indefinite.  Appropriate correction is required. 
Claim 5 recites the limitations of: 

    PNG
    media_image2.png
    134
    803
    media_image2.png
    Greyscale

This renders the claim indefinite because in claim, of which claim 5 depends upon, step f and g were already recited, and include these limitations.  It is unclear to the examiner if Applicant is attempting to modify step f and g from claim 1 (in some way), or if Applicant meant to identify 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-9, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 10,504,094 to Gaudin et al. (“Gaudin”).

With regard to claims 1 and 9, Gaudin discloses the claimed method for payment by using an instrument cluster device to fulfill a transaction, the method adapted to be implemented by the instrument cluster device of a 5vehicle (see Fig. 1, dashboard computer display), a portable device (see Fig. 1, 50 and/or 10) and a Point of Sale (POS) terminal (see Fig. 1, 20), the instrument cluster device communicable with the portable device, the portable device communicable with the POS terminal via the Internet, the POS terminal including a POS computer and a payment 10certification reader that is electrically connected to the POS computer (see above), the transaction being associated with purchase of energy resource (see Fig. 1, purchase of gasoline energy), the vehicle 
 	prior to step (a), the method further characterized by steps of: (f) by the energy level sensor, detecting an energy 25level of energy resource in the energy storage so as to generate an energy level signal, and transmitting the energy level signal to the instrument cluster device (see e.g. col. 23, ln. 45-50; col. 23, ln. 66—col. 24, ln. 18, where electronic circuitry and/or the vehicle head unit 14 may communicate with fuel level sensor);  29(g) determining, by the instrument cluster device based on the energy level signal, whether the energy level of the energy resource in the energy storage is raised (see col 23, ln. 45-55, “Based on these measurements, the vehicle head unit 14 and/or the electronic provided to the vehicle.” (emphasis added)); and 5(l) enabling, by the portable device when the dashboard is operated in a remote mode where the instrument cluster device is wirelessly communicable with the portable device, the host display to display the payment certification (see e.g. col. 24, ln. 20-43)  

10With regard to claims 4 and 12, Gaudin further discloses the instrument cluster device including a near-field communication (NFC) module, the method characterized in that: step (a) includes reading, by the payment 15certification reader of the POS terminal, the payment certification provided by the instrument cluster device by means of NFC techniques via the NFC module (see e.g. col. 5, ln. 43—col. 6, ln. 7).  

With regard to claims 5 and 13, Gaudin further discloses the 20transaction being associated with purchase of energy resource, the vehicle including an energy storage and an energy level sensor (see e.g. col. 23, ln. 45-50), the instrument cluster device including a processor module that is electrically connected to the NFC module and the energy level sensor, 25prior to step (a) (see e.g. col. 5, ln. 43—col. 6, ln. 7), the method further characterized by steps of: (i) by the energy level sensor, detecting an energy 30level of energy resource in the energy storage so as to generate an energy level signal, and transmitting the energy level signal to the processor module of the instrument cluster device (see e.g. col. 23, ln. 45-50);  5(j) determining, by the processor module of the instrument cluster device based on the energy level signal, whether the energy level in the energy storage is raised (see col 23, ln. 45-55); and (k) by the processor module of the instrument cluster 10device when it is determined by the processor module that the energy level in the energy storage is raised, activating the NFC module so as to enable the payment certification reader of the POS terminal to read the payment certification by means of NFC techniques (see col. 6, ln. 1-15).  

With regard to claims 6 and 14, Gaudin further discloses, characterized in that step (b) includes enabling, by the POS computer of the POS terminal, the portable device associated with the payment certification to transmit 20the payment information that 

With regard to claims 7 and 15, Gaudin further discloses including a button that is electrically connected to the instrument cluster device, the method characterized in that step (d) includes, by the31 instrument cluster device after the information associated with the total charge involved in the transaction has been confirmed by user operation on the button (4) , enabling the portable device to process the 5payment (see Fig. 3B).  

With regard to claims 8 and 16, Gaudin further discloses the portable device and the instrument cluster device communicate with each other 10through one of wired communication and wireless communication (see e.g. col. 7, ln. 45-60).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gaudin in view of U.S. Pat. Pub. No. 2012/0323771 to Michael (“Michael”).

With regard to claims 2 and 10, Gaudin further discloses the instrument cluster device including a host display that displays payment data (see Fig. 1: 


    PNG
    media_image3.png
    329
    522
    media_image3.png
    Greyscale
and Fig. 3E).  However, Gaudin does not disclose the rest of the claim language.  Michael teaches at e.g. [0037] and Fig. 1 that it would have been obvious to read a barcode associated with the vehicle in order to gather data about the vehicle and transaction, as shown in Michael at [0037].  Therefore, it would have been obvious to one of ordinary skill in the transaction art at the time of filing to modify Gaudin with the ability to read a barcode associated with the 

With regard to claims 3 and 11, Gaudin further discloses the transaction being associated with purchase of energy 20resource (see e.g. Fig. 9), the vehicle including an energy storage and an energy level sensor that is electrically connected to the instrument cluster device, prior to step (a), the method further characterized by steps of: (f) by the energy level sensor, detecting an energy 25level of energy resource in the energy storage so as to generate an energy level signal, and transmitting the energy level signal to the instrument cluster device (see e.g. col. 23, ln. 45-50);  29(g) determining, by the instrument cluster device based on the energy level signal, whether the energy level of the energy resource in the energy storage is raised (see col 23, ln. 45-55); and  5(h) by the host display of the instrument cluster device when it is determined by the instrument cluster device that the energy level in the energy storage is raised to initiate and complete payment (see e.g. col. 23, ln. 40-67).  However, Gaudin does not disclose where the cluster device then displays a barcode.  Gaudin discloses where the cluster device can disclose objects such as shown in Figs. 3A-E.  It would have been a matter of design choice to change the various objects shown to include a barcode.  Particularly in view of Michael at [0037] showing that a barcode can be displayed associated with a vehicle.  See obviousness rejection above relating to claim 2.      


Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive. 
The examiner has accepted Applicant’s Drawings filed on 01/20/2021.
The certified priority document is accepted.  See Office Action Summary attached herewith. 
Applicant argues that Gaudin does not disclose the claimed limitation of “the dashboard having a left part and a right part that are respectively at two sides of the host display.”  The examiner respectfully disagrees.  The examiner refers to Gaudin at Fig. 1, where the 
All other arguments have been fully considered and are not found to be persuasive.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/Primary Examiner, Art Unit 3687